Citation Nr: 0804536	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for depression.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals, laceration right index finger with flexion 
deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
diabetes mellitus, type II is not a result of any established 
event, injury, or disease during active service.

3.  The evidence of record demonstrates the veteran's 
hypertension is not a result of any established event, 
injury, or disease during active service.

4.  The evidence of record demonstrates the veteran's PTSD is 
not a result of any established event, injury, or disease 
during active service.

5.  The evidence of record demonstrates the veteran's 
depression is not a result of or was secondarily caused by 
any established event, injury, or disease during active 
service.

6.  The veteran's service-connected residuals, laceration 
right index finger with flexion deformity are currently 
manifest by a full range of motion and mild to moderate 
sensory deficit.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor may service incurrence of 
an endocrinopathy be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

4.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

5.  The criteria for a rating in excess of 10 percent for 
residuals, laceration right index finger with flexion 
deformity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5153, 5225 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2003, June 2003, August 2003, and 
February 2004.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and requested that the veteran send in any 
evidence in his possession that would support his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in June 2003 and April 2007 satisfied many of 
the requirements of the VCAA, the letters did not inform the 
veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  The 
letters also did not specifically describe the requirements 
of the applicable Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because a reasonable person could have been 
expected to understand from the June 2003 and April 2007 
letters what the evidence needed to show to grant the benefit 
sought.  The applicable diagnostic codes to the claim do not 
contain a requirement for specific test results in order to 
grant an increased rating.  The diagnostic code requirements 
applicable to the claims in this appeal were generally 
enumerated in the June 2003 and April 2007 letters, and thus 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the notice error did 
not affect the essential fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension and diabetes mellitus, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Diabetes Mellitus, Type II

In this case, service treatment records are completely 
negative for any signs, symptoms, or treatment for diabetes.  
The January 1976 separation physical revealed a normal 
endocrine system, and a urinalysis was negative for sugar.  

On VA examination in August 1976 the examiner noted normal 
digestive and genito-urinary systems.  Laboratory studies 
associated with that examination included a urinalysis that 
was negative for glucose.

Private medical records from 2000 and 2001 reveal ongoing 
treatment for diabetes mellitus, type II.  Private 
correspondence from D.M.F., M.D., dated in October 2001 
stated that the veteran had a nine-year history of type II 
diabetes.

In March 2003 the veteran stated that he had not served in 
the Republic of Vietnam.  The National Personnel Records 
Center revealed in July 2003 that there was no evidence in 
the veteran's file to substantiate any Vietnam service.

In June 2003 the veteran stated that he had been injected 
with an unidentified serum while stationed at Camp Lejeune.  
He concluded that his diabetes was a result of the serum he 
was inoculated with while he was on active duty.

Based on the evidence of record, the Board finds that the 
veteran's diabetes is not a result of any established event, 
injury, or disease during active service.  According to the 
evidence of record, the veteran was first diagnosed with 
diabetes in 1992-over 16 years after he left active duty.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, none of the competent medical evidence of 
record provides a link between the veteran's currently 
diagnosed diabetes and any sign, symptom, incident, or risk 
factor that occurred during the veteran's active service.  
Thus, entitlement to service connection on a direct basis for 
diabetes is not warranted.

The Board has also considered whether service connection for 
diabetes should be awarded on a presumptive basis.  However, 
as the veteran never served in Vietnam, there is no 
presumption that the veteran has been exposed to herbicides.  
Therefore, there can be no presumption that the veteran's 
diabetes was incurred secondary to herbicide exposure.  Also, 
as the August 1976 VA examination was negative for any signs 
or symptoms of diabetes, no symptoms of diabetes were 
manifest within the first year after the veteran's active 
duty service.  For the aforementioned reasons, service 
connection for diabetes cannot be established on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board has carefully considered the veteran's statement 
that an inoculation he received while on active duty caused 
his diabetes.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation and diagnosis of his diabetes are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Hypertension

Service treatment records show that in his August 1973 entry 
physical, the veteran had a blood pressure reading of 100/60.  
A March 1974 note listed his blood pressure as 120/74.  In 
November 1974, a service examiner stated that the veteran's 
blood pressure was 104/58.  His January 1976 separation 
physical listed a blood pressure reading of 110/64.  On VA 
examination in August 1976, the veteran's blood pressure was 
120/80.  

A private treatment record from April 2000 gave a blood 
pressure reading of 132/82.  In July 2000, a private examiner 
said the veteran's blood pressure was 148/90.  An 
October 2000 note listed the blood pressure as 130/82.  In 
January 2001 the reading was 140/82.  In July 2001, the 
reading was 140/70.  Private medical correspondence from 
D.M.F., M.D., dated in October 2001 stated that the veteran 
had hypertension.

In June 2003 the veteran stated that he had been injected 
with an unidentified serum while stationed at Camp Lejeune.  
He concluded that his high blood pressure was a result of the 
serum he was inoculated with while he was on active duty.

Based on the evidence of record, the Board finds that the 
veteran's hypertension is not a result of any established 
event, injury, or disease during active service.  According 
to the evidence of record, the veteran was first diagnosed 
with hypertension in October 2001-over 26 years after he 
left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Additionally, none of the competent medical evidence 
of record provides a link between the veteran's currently 
diagnosed hepatitis and any sign, symptom, incident, or risk 
factor that occurred during the veteran's active service.

The Board notes that according to VA schedular guidelines, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 or greater and isolated systolic 
hypertension means the systolic blood pressure is 
predominantly 160 or greater with diastolic pressure of less 
than 90.  See 38 C.F.R. § 4.104 Diagnostic Code 7101 (2007).  
None of the blood pressure readings taken during the 
veteran's active service or during the first year following 
his active service meet the guidelines set out by Diagnostic 
Code 7101.  As high blood pressure was not demonstrated by 
the evidence of record during the veteran's active service or 
for the year following, service connection for hypertension 
cannot be granted on a presumptive or direct basis.

The Board has carefully considered the veteran's statement 
that an inoculation he received while on active duty caused 
his hypertension.  The veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation and diagnosis of his hypertension are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

PTSD and Depression

Service treatment records are completely negative for any 
signs, symptoms, or treatment for PTSD or depression.  The 
January 1976 separation physical revealed a normal 
psychiatric evaluation.  On VA examination in August 1976 the 
examiner noted normal psychiatric behavior and personality.

The veteran stated in June 2003 that he had been treated for 
depression.  Private medical records from 1997 to 2001 and VA 
exam records from 2003 and 2005 are negative for treatment 
for PTSD or depression.

Based on the evidence of record, the Board finds that the 
veteran's claimed PTSD and depression are not a result of any 
established event, injury, or disease during active service.  
According to the evidence of record, the veteran has never 
been diagnosed with either PTSD or depression.  Without 
evidence of a diagnosis, service connection cannot be granted 
on either a direct or a secondary basis.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

While the veteran may sincerely believe he has PTSD and 
depression as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

General Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

515
3
Index finger, amputation of:
Majo
r
Mino
r

With metacarpal resection (more than one-
half the bone lost):
30
20

Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
20
20

Through middle phalanx or at distal joint
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5153 (2007)

522
5
Index finger, ankylosis of:
Majo
r
Mino
r

Unfavorable or favorable
10
10

Note:  Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall 
function of the hand.


38 C.F.R. § 4.71a, Diagnostic Code 5225 (2007)

522
9
Index or long finger, limitation of motion:
Majo
r
Mino
r

With a gap of one inch (2.5 cm) or more 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, or; 
with extension limited by more than 30 
degrees
10
10

With a gap of less than one inch (2.5 cm) 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible, and; 
extension is limited by no more than 30 
degrees
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007)

Residuals, Laceration Right Index Finger With Flexion 
Deformity

In September 1976, the RO established service connection for 
residuals, laceration right index finger with flexion 
deformity with an initial evaluation of 10 percent.  This 
rating decision was based on the veteran's service treatment 
records and the results of an August 1976 VA examination.

The veteran stated in June 2003 that he had been experiencing 
numbness which caused him to make typing errors at his job.

On VA examination in June 2003, the examiner remarked that he 
saw no scar of the laceration inflicted during active duty.  
He noted a very slight limitation of active extension of the 
distal interphalangeal joint of the second right finger, and 
passive extension of the same joint was full.

In September 2005 a VA examiner reviewed the veteran's 
service history and noted that no scar was visible on the 
right index finger.  Active and passive ranges of motion of 
the right index finger were observed to be normal.  Motor 
function was normal.  The examiner did note that there was a 
decreased sensory to pinprick of the distal one-third of the 
right index finger.  It was also noted that the veteran was 
right handed and did a lot of keypunching.  The examiner 
opined that the veteran had a mild to moderate sensory 
deficit of the right index finger; otherwise, the right index 
finger was normal.

Based on the evidence of record, the Board finds that 
residuals, laceration right index finger with flexion 
deformity are presently manifest by a full range of motion 
and mild to moderate sensory deficit.  The Board observes 
that the veteran currently receives the maximum schedular 
rating available for either ankylosis or limitation of motion 
of the right index finger.  The evidence of record does not 
show that the veteran has essentially had about half of his 
right index finger amputated as would be required for a 20 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5153 (2007).  Consequently, no higher schedular evaluation is 
warranted.

In particular, the Board finds the September 2005 VA 
examination persuasive regarding the veteran's current 
symptoms.  The examination was performed by a competent 
doctor who interviewed the veteran and formed his opinions 
based on the veteran's military and medical history as well 
as the observed results of the examination.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for residuals, laceration right index finger 
with flexion deformity.  While the veteran has stated that 
his finger numbness causes him to make typing errors at work, 
the Board finds that the competent medical evidence shows the 
veteran's finger disorder is not a total occupational and 
social impairment.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals, laceration right index finger with flexion 
deformity is denied.


REMAND

The Board observes that the veteran is seeking service 
connection for hepatitis C.  He maintains that as a result of 
events in service, he developed hepatitis C.  The RO provided 
the veteran with a list of risk factors for hepatitis, and he 
did not respond to the RO's request for additional 
information.  However, service medical records do reflect 
treatment for sexually transmitted diseases.  The Board 
observes that the veteran has not been afforded a VA medical 
examination to determine if the veteran has developed 
hepatitis C secondary to high risk sexual activity, and in 
consideration of the requirements of VA Training Letter 01-02 
for hepatitis C claims, additional development, including a 
medical opinion, is necessary.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA or non-
VA that treated him for hepatitis C 
since December 2001.  After he has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
that regard, in order that they are 
provided the opportunity to obtain and 
submit those records for VA review.

2.  The RO should associate the 
veteran's Chapter 31 Rehabilitation and 
Education folder with the claims file.  
If the folder is not located within the 
RO's active files, the RO is requested 
to find the R&E folder in the retired 
files.

3.  The veteran should be afforded a VA 
examination by a physician familiar 
with blood-related diseases to 
determine the etiology of the hepatitis 
C.  All indicated tests and studies are 
to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.  The physician is 
requested to obtain a comprehensive 
history from the veteran to include 
pre-and post service high risk for 
hepatitis C activities.

Prior to forwarding the examination 
request to the physician, the RO/AMC 
should list any risk factors identified 
by the veteran and point out all risk 
factors confirmed by the evidence in 
the claims folder, whether identified 
by the veteran or not.  While the 
veteran may claim additional risk 
factors, the examiner should be asked 
to consider only those risk factors 
that are confirmed or supported by the 
evidence of record.  Following the 
examination and a review of the record, 
and keeping in mind the confirmed or 
supported risk factors, the physician 
is requested to render an opinion 
concerning the relationship between the 
current hepatitis C infection and 
confirmed or supported risk factor(s).  
The examiner should opine whether it is 
at least as likely as not that the 
veteran's hepatitis C is causally 
related to service or any incident of 
service.  In reaching an opinion, the 
examiner should discuss all pertinent 
risk factors when giving an opinion 
about the relationship of hepatitis C 
to service.  Adequate reasons and bases 
are to be provided for any opinion 
rendered. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

5.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again 
review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


